DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26-29 recites the limitation "the component".  There is insufficient antecedent basis for this limitation in the claim.
For the examination purpose, the component will be interpreted as “the motor vehicle component”.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roisin et al. (US 2014/0069138 A1), hereafter Roisin.
Regarding claim 1, Roisin discloses a motor-fan assembly (Fig. 2) dedicated to cooling a motor vehicle [0003], the motor-fan assembly comprising an air propelling device (300), wherein the air propelling device incorporates a hydraulic circuit through which a heat transfer fluid flows [0051]. 
	Regarding claim 2, Roisin discloses a blower wheel (300) further comprising at least one hub (320) carrying a plurality of blades (330) by their proximal end that are connected together at their distal end by a crown (340), the blower wheel incorporating the hydraulic circuit through which the heat transfer fluid flows (Fig. 2). 
	Regarding claim 3, Roisin discloses the hydraulic circuit traveling at least partially through the hub, the blades and the crown (Fig. 2).
	Regarding claim 4, Roisin discloses the hub (320) comprising at least on heat transfer fluid inlet port and at least one heat transfer fluid outlet port (Fig. 4 depicts the refrigerant inlet through conduit 310, and outlets 420).
	Regarding claim 5, Roisin discloses the inlet port connected to at least one first channel and the outlet port connected to at least one last channel extending inside the respective blades (Fig. 4).
	Regarding claim 6, Roisin discloses the motor-fan assembly as claimed in claim 5, in which the at least one first channel and the at least one last channel are connected together by at least one peripheral channel provided at least partially inside the crown (Fig. 2).
	Regarding claim 7, Roisin discloses the motor fan assembly as claimed in claim 6, in which the at least one first channel and the at least one last channel are connected together by at least one channel provided in an additional blade arranged between a first blade, in which the at 
	Regarding claim 8, Roisin discloses the motor-fan assembly as claimed in claim 5, in which the hub (320) is arranged as at least two bodies (Fig. 4) assembled together, between them providing at least one inlet pipe connected to the inlet pipe (310) connected to the inlet port and to the at least one outlet pipe (420) connected to the outlet port (340).
	Regarding claim 10, Roisin discloses the motor-fan assembly as claimed in claim 8 in which the hub comprises at least one intermediate channel (the hub cavity) connecting together at least two channels (420) provided in two immediate adjacent blades.
 	Regarding claim 11, Roisin discloses the motor-fan assembly as claimed in claim 10, in which the intermediate channel forms a cavity that brings at least three channels into communication, each provided in a blade (Fig. 4).
	Regarding claim 12, Roisin discloses the motor-fan assembly as claimed in claim 8, in which at least one peripheral channel is provided inside the crown (340), connecting together at least two channels (420) provided in two immediately adjacent blades (Fig. 4).
	 Regarding claim 13, Roisin discloses the motor-fan assembly as claimed in claim 2, in which the blades (330) are hollow and each comprise, at the proximal end of same, a first mouth (420) that opens on an inlet pipe (through hub 320) and, at the distal end of same, a second mouth (at the end of tube 332) that opens on a peripheral channel (360) provided at least partially inside the crown (340), the heat transfer fluid being able to circulate through the blades between the inlet pipe and the peripheral channel (Fig. 2).
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Roisin et al. (US 2014/0069138 A1), in view of Campagna et al. (US 2008/0264094 A1), hereafter Campagna. 
Regarding claims 14 and 15, Roisin does not disclose the least one blade incorporating at least one baffle or protrusions that extends a part of the hydraulic circuit through which the heat transfer fluid passing through the blade travels.
Campagna discloses a fan blade (42) comprising protrusions or baffles (Fig. 3A, Fig. 3B and Fig. 3C) that extends a part of the hydraulic circuit through which the heat transfer fluid passing through the blade travels (abstract). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the baffles or protrusions of Campagna in the blade of Roisin in order to improve on the heat transfer and cooling effect of the system. 

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Roisin et al. (US 2014/0069138 A1).
Regarding claim 16, Roisin does not disclose a blower wheel constituted by two blower wheel elements, assembled together. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the blower wheel of Roisin assembled in two separate elements, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. In this instance, the particular alternative could result in an easier production process. 

Claims 1, 17-19, 21-23, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Eisert et al. (US 2012/0313466 A1), hereafter Eisert, in view of Chen (US 2008/0164011 A1).
	Regarding claim 1, Eisert discloses a motor-fan assembly (Fig. 1) dedicated to cooling a motor vehicle [0025], the motor-fan assembly comprising an air propelling device (5,7). 
Eisert does not disclose the air propelling device incorporating a hydraulic circuit through which a heat transfer fluid flows. Chen discloses an air propelling device for driving a fan (motor 10 and stator 12, Fig. 2A), incorporating a hydraulic circuit through which a heat transfer fluid flows [0027]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the air propelling device of Chen in place of the stator of Eisert in order to cool the propelling device and prevent overheating. 
Regarding claims 17 and 28, Eisert as modified with Chen discloses a system for driving a blower wheel of the motor-fan assembly, the drive system comprising an electric motor 
Regarding claim 18, Eisert as modified with Chen discloses the motor-fan assembly as claimed in claim 17, in which the hydraulic circuit comprises at least one annular channel provided inside at least one component of the stator (the annular channel is shown in Fig. 4 of Chen).
Regarding claim 19, Eisert as modified with Chen discloses the motor-fan assembly as claimed in claim 18, in which at least one external annular channel is provided inside a peripheral ring of the stator (the annular channel having a peripheral ring is shown in Fig. 4 of Chen).
Regarding claim 21, Eisert as modified with Chen discloses the motor-fan assembly as claimed in claim 19, in which the stator (12 of Chen) is equipped with a cooling unit (31 of Chen) extending radially between a shaft (26 of Chen) for the passage of the rotor (11) through the stator (12) and the ring (Fig. 4).
Regarding claim 22, Eisert as modified with Chen discloses the motor-fan assembly as claimed in claim 21, in which the cooling unit (31) is arranged as a plurality of fins (33) distributed radially between the shaft (Fig. 4).
Regarding claim 23, Eisert as modified with Chen discloses the motor-fan assembly as claimed in claim 22, which at least one radial channel extends inside at least one fin constituting the cooling unit (Fig. 2A).
Regarding claim 29, Eisert discloses the cooling system as claimed in claim 28, comprising at least one heat exchanger (radiator, abstract), arranged in the circuit for conveying .

Claims 20, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Eisert et al. (US 2012/0313466 A1), in view of Chen (US 2008/0164011 A1), and in further view of Nonanka (WO 2011092928). 
Regarding claims 24 and 25, Chen discloses at least one inlet pipe (311) through which the heat transfer fluid can enter the stator (Fig. 2B), and at least one discharge pipe (312) through which the heat transfer fluid exits the stator, the inlet pipe and the discharge pipe being connected indiscriminately to external annular channels provided inside a puerperal ring of the stator (Fig. 2B, Fig. 4). Hence it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the air propelling device of Chen in place of the stator of Eisert in order to cool the propelling device and prevent overheating. 
Eisert modified with Chen does not disclose a stator comprising internal annular channels provided inside a shaft of the stator, and to an external annular channel and to internal annular channel. Nonanka teaches a motor/stator system, having a shaft and cooling arrangement wherein a stator comprises internal annular channels provided inside a shaft of the stator, and to an external annular channel and to internal annular channel (Fig. 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed . 


Allowable Subject Matter
Claims 9 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bowman (US 1,458,321) discloses a water-cooling apparatus for gas engines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/            Primary Examiner, Art Unit 3747